Order entered December 16, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01312-CR
                                       No. 05-15-01313-CR

                           EX PARTE ROBERT ANTHONY HUNT

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                   Trial Court Cause Nos. WX15-90038-K, WX15-90039-K

                                             ORDER
       In a December 15, 2015 motion to extend the time to file its brief, the State has requested

a thirty-day extension, citing counsel’s workload on non-accelerated appeals as the ground for

extension. The present cases are accelerated appeals set for submission on February 1, 2016.

       Accordingly, we GRANT IN PART the State’s motion. We EXTEND the time to file

the State’s brief until January 8, 2016. If the State does not file its brief by January 8, 2016, the

cases will be submitted without the State’s brief.


                                                       /s/    MOLLY FRANCIS
                                                              JUSTICE